Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

2. This application is in condition for allowance except for the presence of claims 10-12, 22-23  directed to an invention non-elected with traverse in the reply filed on 11/16/2015.  Applicant agreed to cancel claims 10-12, 22-23 in the interview on 5/25/2021.

Examiner's amendment
3. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney William Howison (66850) on 5/25/2021 .
4. Please amend the claims as following:
1.    (Currently Amended) A power supply apparatus for wirelessly supplying power to
a plurality of terminals, the power supply apparatus comprising:
a transceiver configured to receive terminal information from each of the plurality of terminals;
a power supplier configured to wirelessly supply power to the plurality of terminals; and a controller configured to:
identify a position information corresponding to each of the plurality of terminals based on a radio frequency (RF) signal received from each of the plurality of terminals.

based on the identified position information,
obtain a setting information for setting a charging order of the plurality of terminals, wherein the setting information for setting the charging order is set by a user input and the setting information for setting the charging order comprises user selection information corresponding to a specific terminal for preferentially charging at least one terminal selected by the user input among the plurality of terminals for which the terminal information of each of the plurality of terminals has been received,
identify the charging order of the plurality of terminals based at least in part on the setting information, [[and]]
control the power supplier to sequentially transmit, to each of the plurality of terminals, power based at least in part on the identified charging order, wherein, if the identified charging order indicates that a first terminal among the plurality of terminals is selected to be preferentially charged over a second terminal among the plurality of terminals, the controller is further configured to control to start charging the second terminal after charging of the first terminal is completed, and
based on the identified position information, control the transceiver to transmit a power reception control signal to each of the plurality of terminals, wherein the power reception control signal indicates whether each of the plurality of terminals postpones power reception by changing a resonance frequency of each of the plurality of terminals.

2.    (Currently Amended) The power supply apparatus of claim 1, wherein 
the controller is configured to control [[a]] the display to display positions of the plurality of terminals based on the identified position information.

the display to display the expected charging completion times.

7.    (Currently Amended) The power supply apparatus of claim 6, wherein the controller is configured to determine the expected charging completion times of the plurality of terminals based on [[a]] the power reception control signal and the supplied power, and to control the display to display the expected charging completion times.

13. (Currently Amended) A method for wirelessly supplying power from a power supply apparatus to a plurality of terminals, the method comprising:
	identifying a position information corresponding to each of the plurality of terminals based on a radio frequency (RF) signal received from each of the plurality of terminals;
	displaying whether each of the plurality of terminals is chargeable, based on the identified position information;
	receiving terminal information from each of the plurality of terminals;
	receiving a setting information for setting a charging order of the plurality of terminals, wherein the setting information for setting the charging order is set by a user input and the setting information for setting the charging order comprises user selection information corresponding to a specific terminal for preferentially charging at least one terminal selected by the user input among the plurality of terminals for which the terminal information of each of the plurality of terminals has been received;
	identifying the charging order of the plurality of terminals based at least in part on the setting information; and

wherein, if the identified charging order indicates that a first terminal from among the plurality of terminals is selected to be preferentially charged over a second terminal from among the plurality of terminals, charging the second terminal is started after charging of the first terminal is completed , and based on the identified position information, control the transceiver to transmit a power reception control signal to each of the plurality of terminals, wherein the power reception control signal indicates whether each of the plurality of terminals postpones power reception by changing a resonance frequency of each of the plurality of terminals.
19.    (Currently Amended) The method of claim 18, wherein displaying the charging state comprises determining expected charging completion times of the plurality of terminals based on [[a]] the power reception control signal and the supplied power, and displaying the expected charging completion times.
Allowable Subject Matter
5. 	Claims 1-2, 4-8,13-14,16-20, 27-30 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 13, 
Suzuki teaches a power supply apparatus ( e.g., 3, Fig. 7D) for wirelessly supplying power to a plurality of terminals ( 2-1,2-2, 2-3, Fig. 7D), the power supply apparatus comprising: a transceiver ( e.g., 48, Fig 4) configured to receive terminal information from each of the plurality of terminals ( see [0062] 48 receiving information from 2); a power supplier ( e.g., 41, Fig. 4) configured to wirelessly supply power to the plurality of terminals ( e.g., 2-1,2-2, 2-3, Fig. 7D); and a controller ( e.g., 46, Fig. 4) configured to: obtain a setting information for setting a charging order ([0063] control unit receives charging order) of the plurality of terminals ( e.g., 2, Fig. 7D), wherein the setting information for setting the charging order is set by a user input ( 
Won teaches the transceiver ( e.g., 275, Fig. 2B) is configured to receive a position information message of the plurality of terminals ( see [0057] device(s) send charging request to other neighbor device, which including its position information).
Keating teaches the controller ( e.g., 214, Fig. 4) is configured to control a display ( e.g., 801 ,Fig. 7) to display at least one of whether the plurality of terminals are chargeable (interface 801 indicate the current status of the transmitter. Such an indication may occur as part of a display, such as using one or more flashing lights to indicate whether the charger is transmitting 
Lyell Kirby (US 2010/0248622 A1) teaches based on the identified position information control the transceiver to send a warning if the receiver is not within the charging field ( Fig. 19).
However, the prior art of record fails to teach or suggest based on the identified position information, control the transceiver to transmit a power reception control signal to each of the plurality of terminals, wherein the power reception control signal indicates whether each of the plurality of terminals postpones power reception by changing a resonance frequency of each of the plurality of terminals in combination with other limitations of the claim.
Regard to claims 2, 4-8, 14,16-20, 27-30, they depend on claim 1 or 13.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Miwa (US20110196545A1) teaches the charging stopping unit is configured to cause the charging unit to stop the charging of the power storage device, when the detection unit detects the change in position of the vehicle from a starting position of the charging of the power storage device while the charging unit charges the power storage device.
	Bourilkov (US20100295503) teaches the charger is configured to direct a switch associated with one of the plurality of connectors to connect the connector with which it is associated to the charger.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINPING SUN/            Primary Examiner, Art Unit 2836